Georse, J.,
dissenting as to the first headnote. If the form of action in ■ this case is properly construed to be a suit at law, I disagree with the conclusion reached in the first note. A homestead estate is a legal estate, but the-right of the beneficiary therein is essentially equitable; ' -and if the suit is based solely upon the right of the plaintiff as a beneficiary of the homestead, a cause of action for the restoration of the homestead and for the recovery of mesne profits must be asserted in equitable proceedings.
Fayette superior Complaint for land. Before Judge Searcy, court. March. 19, 1917.
H. A. Allen and Westmoreland & Westmoreland, for. plaintiff.
A. H, Freeman, L. C. Diclcspn, and George Campbell, for defendants.